Title: Abigail Adams to Lucy Cranch Greenleaf, 13 May 1798
From: Adams, Abigail
To: Greenleaf, Lucy Cranch


          
            
              My dear Neice
              Philadelphia May 13. 1798
            
            If I have not written to you my dear Neice it is not because I have not frequently thought of you, through the winter. your good Mother has often informd me of your Welfare and that your little Girl was well. I have sent by mr Black a little token of my Remembrance to her, not because I thought you had not pretty things in Boston, but merely that she might have a slip of my giving her, if she is in short coats, and what I send would make two, with the addition of half a yd more, pray inform me and I will procure it. mr Black goes from hence this morning it has been a Great pleasure for me to see him, both as a friend and Neighbour. I hope he will get the little orphan safe Home it will not then suffer for those it has lost.
            I mourn with you & with all who knew, your Faithfull, Learned good and Benevolent Pastor, Your loss. many of my Friends and acquaintance are gone, since I left Home, tho only six months since. my Love to mrs smith when you see her. I most sincerly sympathize with her, under the repeated Shocks She has sustaind. my dear little Mary, is amongst the number of those I shall miss, when I return, which I hope I may be able to, in the month of June. my kind regards to mr Greenleaf
            From your affectionate Aunt
            
              Abigail Adams
            
          
          
            Your uncle & Louissa desire to be rememberd
          
        